 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA ex rel.               Case No. CV 14-8961 PA (SSx)
     DAVID VATAN,
12                                                  JUDGMENT
13                       Plaintiff-Relator,

14         v.

15   QTC MEDICAL SERVICES, INC., et al.,
16                       Defendants.
17
18
           In accordance with the March 7, 2016 Notice of Voluntary Dismissal filed by relator
19
     David Vatan (“Relator”) and the Court’s February 12, 2019 minute order granting the
20
     Motion for Summary Judgment or, in the Alternative, Summary Adjudication filed by
21
     defendants QTC Medical Services, Inc. and Lockheed Martin Corporation (collectively,
22
     “Defendants”), it is hereby ORDERED, ADJUDGED, AND DECREED that:
23
           1.     Judgment is entered in favor of Defendants and against Relator;
24
           2.     Relator shall take nothing; and
25
           3.     Defendants shall have their costs of suit.
26   DATED: February 12, 2019
27                                                   ___________________________________
                                                                Percy Anderson
28                                                     UNITED STATES DISTRICT JUDGE
